PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $50,000.00 for forms printed as requested by the respondent State agency. The invoices were to be processed through intergovernmental transfers. The invoices for the services were processed for payment in the proper fiscal year; however, there were insufficient funds in the General Revenue fund to satisfy the invoices and the State Auditor was unable to transfer funds to claimant’s account. The respondent State agency had sufficient funds in its appropriation to satisfy the invoices had the General Revenue fund-met anticipated levels. As a result of the shortfall in the General Revenue Fund, the respond has not paid claimant. The respondent admits the validity of the claim.
The Court is of the opinion that this claim is not an over expenditure claim within the holding of this Court’s opinion in Airkem Sales and Service, et al. vs. Dept. of Mental Health, 9 Ct. Cl. 180 (1971). That opinion specifically applies to claims wherein State agencies had attempted to spend more money then had been appropriated to it in the Budget Bill as passed by the Legislature. The respondent State agency herein did have sufficient funds appropriated to satisfy claimant’s invoices. However,'the General Revenue fund for all agencies of the State of West Virginia experienced a shortfall at the end of the fiscal year. Thus, neither the Secretary nor the immediate director of the respondent State agency attempted to expend funds which were not in the budget appropriated to the agency for the fiscal year in question. It is-the opinion of the Court that the ruling in the Airkem opinion does not apply to this claim.-
In view of the foregoing, the Court makes an award to the -laimam in the amount *57of $50,000.00.
Award of $50,000.00.